—Appeal by the defendant from a judgment of the County Court, Nassau County (DeRiggi, J.), rendered April 14, 1998, convicting her of criminal possession of stolen property in the third degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The decision to grant youthful offender status lies within the sound discretion of the trial court (see, People v Wallace, 246 *588AD2d 676; People v Vera, 206 AD2d 494; People v Barr, 168 AD2d 625). The County Court’s determination to deny youthful offender treatment to the defendant was not an improvident exercise of discretion. Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.